
	
		III
		110th CONGRESS
		1st Session
		S. RES. 294
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Bunning submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2007 as
		  National Bourbon Heritage Month.
	
	
		Whereas Congress declared bourbon as America’s
			 Native Spirit in 1964, making it the only spirit distinctive to the
			 United States;
		Whereas the history of bourbon-making is interwoven with
			 the history of the United States, from the first settlers of Kentucky in the
			 1700s, who began the bourbon-making process, to the 2,000 families and farmers
			 distilling bourbon in Kentucky by the 1800s;
		Whereas bourbon has been used as a form of
			 currency;
		Whereas generations have continued the heritage and
			 tradition of the bourbon-making process, unchanged from the process used by
			 their ancestors centuries before;
		Whereas individual recipes for bourbon call for natural
			 ingredients, utilizing the local Kentucky farming community and leading to
			 continued economic development for the Commonwealth of Kentucky;
		Whereas generations of people in the United States have
			 traveled to Kentucky to experience the family heritage, tradition, and
			 deep-rooted legacy that the Commonwealth contributes to the United
			 States;
		Whereas each year during September visitors from over 13
			 countries attend a Kentucky-inspired commemoration to celebrate the history of
			 the Commonwealth, the distilleries, and bourbon;
		Whereas people who enjoy bourbon should do so responsibly
			 and in moderation; and
		Whereas members of the beverage alcohol industry should
			 continue efforts to promote responsible consumption and to eliminate drunk
			 driving and underage drinking: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 2007 as National Bourbon Heritage Month;
			(2)recognizes
			 bourbon as America’s Native Spirit and reinforces its heritage
			 and tradition and its place in the history of the United States; and
			(3)recognizes the
			 contributions of the Commonwealth of Kentucky to the culture of the United
			 States.
			
